Case 1-241-O1015-€SS DOC so Filed Vo/le/z4i Entered Qo/lé/é2éil 107 Lo l4

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

wana ae nen eee x
In re
Chapter 11
MICHAEL KRICHEVSKY, Case No. 19-43516-ess
Debtor.
oan intnt gee eee xX
MICHAEL KRICHEVSKY, Adv. Pro. No. 21-01013-ess
Plaintiff,
Vv. AFFIDAVIT OF SERVICE
US BANK, N.A., et al.,
Defendants.
eee eee ee xX
STATE OF NEW YORK
COUNTY OF SUFFOLK

I, Adam Berger, being sworn, says: I am not a party to this action, am over 18 years of
age and reside in Suffolk County, New York.

On April 30, 2021, I served the within Notice of Motion to Dismiss Pursuant
Fed.R.Civ.P.12(b)(6), Memorandum of Law, and Declaration in Support with supporting papers
on:

Michael Krichevsky
Plaintiff Pro Se

4221 Atlantic Avenue
Brooklyn NY 11224

by depositing a true copy of same enclosed in a post-paid properly addressed wrapper, in an
official depository under the exclusive care and custody of the Federal Express, tracking Number

773602803737 within the State of New York.

   

Adam Berger
Sworn before me on: April 30", 2021

: JESSICA SPIEGELMAN
\y Ads. MV ky a i - “\_ Notary Public, State of New York
: No. 01SP6093750
i otary Public/ / o Qualified in Suffclk County /, “Re 1
se f Commission Expires June 9, 20.4...

iy
e
